The Honorable Bill Walters State Senator PO Box 280 Greenwood, AR 72936
Dear Senator Walters:
You have requested an opinion regarding the Arkansas Freedom of Information Act as amended by Act 49 of 1987.  Specifically, you wish to know if the job applications of candidates for employment at publicly supported institutions of higher learning are open to public inspection.
The answer to your question is yes.
This office has previously answered your question in Opinions Nos.87-70 and 87-108, copies of which are attached.  While the above cited opinions do not specifically mention state supported colleges and universities, the principles expressed in the opinions hold true for all agencies or organizations subject to the Freedom of Information Act.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.